Plaintiff in error was convicted in the county court of Craig county on a charge of unlawfully selling intoxicating liquor, and on the 21st day of February, 1910, was sentenced to pay a fine of fifty dollars and be imprisoned in the county jail for thirty days. The appeal was filed in this court on the 21st day of April, 1910. No brief has been filed by the plaintiff in error, and no appearance made for oral argument. The judgment of the trial court is affirmed for want of prosecution under rule 4.